on its petition for writ relief. In the stay motion, which this court
                subsequently denied, petitioner presented issues and a summary of
                arguments pertaining to its request for writ relief. Thus, although
                petitioner's only filing in this court was the July 25 emergency stay
                motion, it appears that the motion was intended as a combined stay
                motion/writ petition. In seeking writ relief, petitioner asserts that because
                the district court had not entered a written order denying its request for a
                preliminary injunction, there was no order on which to base an appeal.
                Petitioner thus appears to argue that given the lack of a written,
                appealable order, a petition for writ relief is the appropriate method to
                seek this court's review of the district court's oral ruling denying the
                preliminary injunction. Petitioner's reasoning is flawed,         see NRAP
                3A(b)(3) (providing that an order refusing to grant an injunction is
                substantively appealable); Int'l Game Tech., Inc. v. Second Judicial Dist.
                Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (explaining that writ
                relief is typically not available when the petitioner has a plain, speedy,
                and adequate remedy at law); Rust v. Clark Cty. Sch. Dist., 103 Nev. 686,
                689, 747 P.2d 1380, 1382 (1987) (explaining that a district court's oral
                ruling is ineffective for any purpose), and as petitioner has an adequate
                remedy in the form of an appeal from any final, appealable written order,
                we deny the petition for writ relief.
                            It is so ORDERED.




                                         Pickering




SUPREME COURT
                t      taitSinon.„ J.
                Parraguirre                                 Saitta
        OF
     NEVADA
                                                        2
(0) 1947A
                      cc: Hon. Timothy C. Williams, District Judge
                           Brandon L. Phillips, Attorney At Law, PLLC
                           Malcolm Cisneros/Irvine CA
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    94e147